IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COLONIAL SCHOOL DISTRICT,

Plaintiff CIVIL ACTION
y
N.S., ef al, No. 19-1311
Defendants ;
ORDER

AND NOW, this 27th day of March, 2020, upon consideration of Plaintiff's Motion for
Judgment on the Administrative Record (Doc. No. 16), Defendants’ Motion for Judgment on the
Administrative Record (Doc. No. 15), the Responses in Opposition (Doc. Nos. 17, 18),
Defendants’ Supplemental Brief (Doc. No. 23), and oral argument held on January 10, 2020, it is
ORDERED that:

1. Plaintiff's Motion for Judgment on the Administrative Record (Doc. No. 16) 1s
GRANTED IN PART and DENIED IN PART as set forth in the accompanying memorandum.

2. Defendants’ Motion for Judgment on the Administrative Record (Doc. No. 15) is
GRANTED EN PART and DENIED EN PART as set forth in the accompanying memorandum.

3. The Administrative Hearing Officer’s Decision is AFFIRMED IN PART and
REVERSED IN PART as set forth in the accompanying memorandum.

4. Judgment is ENTERED in favor of Defendants.

5. Plaintiff denied N.S. a free appropriate public education in violation of the
Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400, e#. seg., from March 16,
2017 to the end of the 2016-2017 school year and during the entirety of the 2017-2018 school year.

6. Defendants are entitled to a compensatory education award in the amount of two

hours per day for each day Plaintiff was in session from March 16, 2017 through the end of the
2016-2017 school year and two hours per day for each day Colonial was in session during the
entirety of the 2017-2018 school year subtracted by 118 calendar days in which Colonial was in
session. Defendants shall not be awarded 60 additional hours to account for Woodlynde’s summer

program. The compensatory education award shall be calculated as set forth in the accompanying

memorandum!

7. The parties shall confer within 4/ days of the date of this order to agree on
the manner in which the compensatory education will be provided. The parties shall promptly
report to the Court the status of an agreement thereon.

8. Plaintiff shall reimburse Defendants $786.01 for the expenses incurred related to
N.S.’s private school placement as set forth in the accompanying memorandum.

9. Defendants shall submit a petition for attorneys’ fees within Af days of the
date of this order. Plaintiff shall submit a response within / # days of receipt of Defendants’

petition.

Y THE, COURT:

Lh
GENE E.K. PRATTER
UNITED STATES DISTRICT FUDGE

 

A This award of compensatory education is subject to the conditions set forth in 4 2{a)-(c) of the
administrative hearing officer’s order. Doc. No. | at 62.

2
